Title: Enclosure: Invoice to Robert Cary & Company, 25 July 1769
From: Washington, George
To: Robert Cary & Company



[Mount Vernon] July 25th 1769

Invoice of Goods to be sent (under the Restriction’s mentioned in the Letter annexd of this date) by Robt Cary Esqr. & Co. for the use of Geo: Washington—Potomack River—Virginia—viz.
1 Pint of Universal Balsam 4 Oz. Salt of Wormwood 2 Oz. Murcurius Dulcis 1 lb. Blistering Plaister 1 Quart Strong Cinnamen Water 1 Pint Spirit of Hartshorne 4 Oz. of Salvolatile 4 Ditto of Spirit of Lavender 1 lb. of Powder of Tinn ½ lb. Ipecacuana ½ lb. powder’d Jallop 4 Oz. of Rhubarb powdered 4 lb. of Brimstone in powder Two Shillings worth of black (Court or sticking) Plaister 25 lb. of Whiting 3 lb. of Fig Blew 4 Oz. of Cinnamon 4 Oz. of Cloves 4 Do of Nutmegs 4 Do of Mace 1 lb. of Allspice 1 Galn of best Sa[la]d Oil 6 ½ lb. Bottles of best Mustard 6 Papers best Ink powders

5 ps. brown Rolls @ 5d. 1 ps. best Oznabrigs 1 ps. Russia Drill 2 ps. Irish Linnen @ 1/ 4 ps. Do Do @ 2/ 60 Ells of as good white Russia Sheetg as can be bought for 2/ pr Yard 2 lb. of fine whited bro. thread 4 Oz. of 6d. Ditto 4 Oz. of 8d. Do 4 Oz. of 12d. Do 4 Oz. of 15d. Do 12 ps. fine tape ½ inch wide 1 Groce flat Shirt Buttons 6 fine Search bottoms 3 M Corkg Pins 3 M short wh[it]e Do 2 M Minikin Do 500 best Londn Needles—100 of wch to be No. 1 & the rest sorted from No. 6 to 10 2 Oz. black Sewing Silk 4 fine Ivory Combs 6 fine horn Do 1 dozn course Weavrs Do 4 Comb brushes 2 best kind of Cloaths Brushes 1 Sett of Weavers Brushes A pr of Womens best Jean Stays—pr Meas[ur]e A Black Russel Quilted Coat 1 ps. dark colourd 6/4 Duffield not to exceed 2/6 pr yard 5 dozn pr best pd Hose No. 5 4 doz. pr best Do Do No. 4
10 Groce best Corks 3 pr plain & Strong Steel Nut Crakers 1 best Bell Mettle Skillet—to hold 3 Qu[ar]ts 2 Do Do Do to hold 2 Do 1 large huntg Horn bound tight round w. sml brass Wire from one end to the other & secd in such a manr as to prevt the wires from slipg 50 best Sack Bags—Markd GW & N[umbere]d from 1 to 50 1 ps. Purple grounded Callicoe flowered with white, to be pretty & not to exceed 2/ pr yd 6 Middle-sized plated Stock Locks—@ 9/. 1 Knife Basket lined with Tinn 6 large & very strong Gardners Spades 10 lb. Sein Twine
The following Assortment of the most fashe kind of Queen’s Ware—to wit—6 dozn Shallw Plates 3 dozn Soup Do 1 dozn Desert Ditto 16 Oval Dishes of 4 Sizes 4 round Ditto of 2 Do 4 Scollopd Ditto of Do Do 4 Oval Baking Dishes 2 large Fish Drainers 2 large Tureens & Covers 4 Sauce Bowls with Stands & Covers 4 Sauce Boats 2 Sallid Dishes 6 fruit Dishes 12 fluted Egg Cups 2 Sugar Dishes & Ladles 2 Porringers with Stands 6 Potting Pots of Difft Sizes 12 leaves or Shells for Pickles 1 Pottle Mug 2 Quart Do 4 pint Ditto 4 ½ pint Do A sett of breakfast Cups, Sawcers and Coffee Cups of a large kind (1 dozn each) with wash bowl Tea Pot &ca of the above As hansome a fowling piece 3½ feet in the Barl as can be bot for 3 Guins.

Go: Washington

